 

Exhibit 10.6 

SETTLEMENT, Separation Agreement and General Release

 

May 10, 2013

Curtis Wolfe

3042 Orange Street

Miami, FL 33133

lobosgp@bellsouth.net

 

Dear Curtis:

 

This Settlement, Separation Agreement and General Release (this "Agreement"),
upon your signature, will constitute the entire agreement by and between you and
Net Element International, Inc., a Delaware corporation and successor by merger
to Net Element, Inc. (the "Company"), on the terms of your separation from
employment with the Company. For all purposes in this Agreement, the Company
shall also include its affiliates, subsidiaries, parents, and their respective
present and former shareholders, officers, directors, members, employees,
representatives and agents.

 

1.           Termination of Employment. You acknowledge that your services to
the Company are no longer required and that your employment terminated effective
February 15, 2013 (the "Termination Date").

 

2.           Settlement.

 

(a)          In consideration of your acceptance of this Agreement, and in full
satisfaction of any and all claims by you, your affiliates, Lobos Advisors, LLC
and its affiliates and Legal Guru, LLC, a Florida limited liability company, and
its affiliates (other than the Company), with respect to or against the Company
or its affiliates and subsidiaries, including, without limitation, for any and
all owed salary and benefits through the Termination Date, the Company shall,
after (i) you execute and deliver this Agreement and that certain Legal Guru
Restructuring Binding Term Sheet, dated May 10, 2013, by and among you, the
Company and LegalGuru, LLC (the "Term Sheet") and (ii) the expiration of the
seven (7) day revocation period set forth paragraph 12 below:

 

(1)execute and deliver the Term Sheet;

 

(2)after and subject to obtaining the Company's stockholders approval at the
2013 annual meeting of stockholders (to comply with Nasdaq rules), issue to you
Seventy-Five Thousand (75,000) unregistered shares of the Company's common stock
(you understand and acknowledge that any dispositions of such shares of stock
will be subject to Rule 144 under the Securities Act of 1933);

 



(2)as soon as permissible under the applicable laws and regulations, including,
without limitation, Rules 144 and 145 under the Securities Act of 1933, cause to
remove the restrictive legends from the shares of the Company's common stock
that are held by you as of the date hereof; and

 

 

 

 

 

(3)if (i) the Company files any new registration statements for its common stock
on Forms S-1 or S-3, (ii) at the time of such filing you continue owning (1) any
of the shares of the Company's common stock that are held by you as of the date
hereof and (2) any of the newly-issued Seventy-Five Thousand (75,000) shares of
NETE common stock (the shared in items (1) and (2) are referred to collectively
as the "Subject Shares") and (iii) the Subject Shares are still subject to the
restrictions under Rules 144 or 145 under the Securities Act of 1933 at the time
the Company files any such new registration statements for its common stock on
Forms S-1 or S-3, then you will have the right to request a piggy-back
registration of the Subject Shares on the customary terms and conditions.

 

You acknowledge that the Settlement Amount represents more than you would
otherwise be entitled to receive either under law or under the Company policy.
You acknowledge and agree that the Settlement Amount constitutes good and
sufficient consideration for this Agreement.

 

(b)           The Company will issue a W-2 form at the appropriate time for
payment. You will receive a separate written notice, known as COBRA notice,
regarding your ability to continue at your expense your health and dental
coverage under the Company's group plans.

 

(c)           You represent that none of you, your affiliates, Lobos Advisors,
LLC and its affiliates or Legal Guru, LLC and its affiliates (other than the
Company), will make any claim for any other amounts of money, additional wages
(including overtime), paid time off, bonuses, and other benefits and
compensation to which you, your affiliates, Lobos Advisors, LLC and its
affiliates or Legal Guru, LLC and its affiliates (other than the Company) were
or may have been entitled by virtue of your employment or any other association
with the Company or termination thereof except for those expressly described in
this Agreement. You will not receive the payments described in this paragraph 2
if you (i) do not sign this Agreement, (ii) rescind this Agreement after signing
it, or (iii) violate any of the terms and conditions set forth in this
Agreement.

 

3.          General Releases.

 

(a)          In exchange for the consideration set forth in paragraph 2 above,
each of you and each of your affiliates, Lobos Advisors, LLC and its affiliates
or Legal Guru, LLC and its affiliates (other than the Company) (collectively,
the “Releasing Parties”), agree unconditionally to waive, release, forever
discharge, covenant not to sue with respect to, and to hold each of the Company,
and its affiliates, subsidiaries, parents, present and former shareholders,
partners, members, managers, officers, directors, employees, representatives,
attorneys and agents (each, a “Released Party” and, collectively, the “Released
Parties”) harmless against, the assertion of each and every action, claim,
right, or demand of any kind or nature, known or unknown, in law or equity,
contract or tort and however originating or existing which you have or may have
against any of the Released Parties, including, without limitation, with respect
to your employment or the termination of your employment, with respect to
LegalGuru, LLC and any agreements and documents pertaining to it (other as set
forth in the Term Sheet), with respect to any funding obligations to LegaGuru,
LLC, and otherwise. This includes, without limitation, all claims made to the
Company by you any and all claims, rights, actions, liabilities or demands of
whatsoever nature which might be raised pursuant to any constitution, law,
regulation, ordinance, statute, or common law theory or other authority, whether
in tort, contract, equity or otherwise, including, but not limited to, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 1981, the
Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act, the Americans with Disabilities Act of 1990, Fair Labor
Standards Act, the Florida Civil Rights Act, the Florida Whistle-Blower's Act,
Fla. Stat. Section 440.205, the Age Discrimination in Employment Act, the Older
Worker Benefit Protection Act, the National Labor Relations Act, the Fair Credit
Reporting Act, the Immigration Reform Control Act, Executive Order 11246; the
Occupational Safety and Health Act, the Equal Pay Act, the Uniformed Services
Employment and Reemployment Rights Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the United States
Constitution, the Florida Constitution, any state or federal
anti-discrimination, consumer protection and/or trade practices act, and any
local laws, including any local ordinances, together with any expenses, costs
and attorney's fees which might be raised pursuant to the above stated laws. You
expressly intend this release to reach to the maximum extent provided by law. 

 

Page 2 of 7

 



 

(b)          In consideration of your acceptance of this Agreement and the
covenants set forth in Section 3(a) above, each of the Company, its directors
and officers agree unconditionally to waive, release, forever discharge,
covenant not to sue with respect to, and to hold each of the Releasing Parties
harmless against, the assertion of each and every action, claim, right, or
demand of any kind or nature, known or unknown, in law or equity, contract or
tort and however originating or existing which the Company now has or may have
against any of the Releasing Parties. The covenants and releases set forth in
this paragraph 3(b) shall not apply to any obligations of the Releasing Parties
hereunder, under the Term Sheet and under any future documents that the parties
may enter into.

 

(c)          On or after December 31, 2013, (i) you shall have the right to
terminate, by a written notice to the Company, the covenants and releases set
forth in paragraph 3(a) above and (ii) the Company shall have the right to
terminate, by a written notice to you, the covenants and releases set forth in
paragraph 3(b) above if and only if, in each case, the Company fails to issue to
you Seventy-Five Thousand (75,000) unregistered shares of the Company's common
stock prior to December 31, 2013. Any such termination shall not affect the
force and effect of the Term Sheet and of all other provisions of this
Agreement.

 

4.          Legal Proceedings. You, individually and on behalf of each of the
Releasing Parties, warrant that neither you nor any of the Releasing Parties
have filed any legal proceeding, whether in court or with an administrative
agency, nor you or any of the Releasing Parties have made any assignment to
anyone of any claims against any of the Released Parties. This Agreement is
intended to be a full and complete release of all claims against each Released
Party. If you or any of the Releasing Parties nevertheless initiate a lawsuit
against any of the Released Parties in violation of this Agreement and receive
monies therefrom, the Company shall be entitled to a set off in the amounts you
have received or are entitled to receive under this Agreement.

 

5.          Prospective Employers. The parties agree that any prospective
employers who contact the Company for a reference will be advised of your dates
of employment, your job title and rate of pay. You agree that you will advise
prospective employers to contact Katie Kezua on kkezua@netelement.com and/or
+1-305-507-8808 for any reference.

 

6.          Non-Admission. The parties further acknowledge that nothing in this
Agreement constitutes an admission by the parties of any improper or unlawful
act(s) or of any (a) violation of any statute, regulation, or other provision of
statutory, regulatory, or common law, (b) breach of contract, or (c) commission
of any tort. The parties forever waive all rights to assert that this Agreement
was the result of a mistake in law or in facts.

 

 

Page 3 of 7

 

 

7.           Non-Disparagement; Confidentiality.

 

(a)          From the time of your execution of this Agreement, (i) you and your
affiliates agree to refrain from making any negative or disparaging comments
about any of the Released Parties to anyone and (ii) the Company and its
directors and officers agrees to refrain from making any negative or disparaging
comments about you to anyone.

 

(b)          From the time of your execution of this Agreement, the Company, on
the one hand, and you or anyone else acting on your behalf, on the other hand,
shall not disclose, either directly or indirectly, any information whatsoever
regarding any of the terms of, or the existence of this Agreement, or the fact
that the Company is paying any Settlement Amount to you, or the amount of said
payment. This confidentiality provision shall not apply to any disclosure of
this Agreement by (i) the Company to its representatives and advisors on a need
to know basis and (ii) you to your attorneys, accountant, or other bona fide tax
adviser, or any bona fide financial planner you have employed, but you shall
inform each of them of the confidentiality of this Agreement, and they shall be
similarly bound.

 

8.          Information. By signing this Agreement, you acknowledge and agree
that you have had access in your employment with the Company to confidential and
proprietary information, and further acknowledge and agree that the release or
disclosure of any confidential or proprietary information will cause the Company
or any other Released Party irreparable injury. By signing this Agreement, you
acknowledge that you have not directly or indirectly used or disclosed, and
agree that you will not at any time directly or indirectly use or disclose, to
any other entity or person, directly or indirectly, any confidential or
proprietary information of the Company or any other Released Party. For purposes
of this Agreement, the term "confidential or proprietary information" shall
include, but not be limited to, strategies, analyses, forecasts, formulas,
drawings, photographs, reports, records, computer software (whether or not owned
by, or designed for, the Company or its affiliates), other operating systems,
applications, program listings, flow charts, manuals, documentation, data,
databases, specifications, technology, inventions, new developments and methods,
improvements, techniques, trade secrets, devices, products, methods, know-how,
processes, financial data, executive information, regulatory matters, personnel
matters, accounting and business methods, customer lists and information
pertaining to customer or client lists, donor lists, contact lists, and
information about the personal or business affairs of the Company or any other
Released Party. However, you may disclose Confidential Information only to the
extent you are required to disclose such Confidential Information by law.

 

9.          Return of Property. As of the Termination Date, you shall return all
documents and materials that were in your possession or control relating to the
business of, or the services provided by, the Company or its affiliates. By
signing this Agreement, you acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, the Company
or its affiliates are the sole property of the Company or its affiliates. By
signing this Agreement, you further agree and represent that you have returned
and/or shall return by the Termination Date to the Company all of its property,
including but not limited to, all customer records and other documents and
materials, whether on computer disc, hard drive or other form, and all copies
thereof, within your possession or control, which in any manner relate to the
business of or the duties and services you performed.

 

Page 4 of 7

 

 

10.         Remedies. You agree that any breach by you of any of the provisions
of paragraphs 7, 8 or 9 of this Agreement will cause irreparable harm to the
Company or its affiliates that could not be made whole by monetary damages and
that, in the event of such a breach, you will waive the defense in any action
for specific performance that a remedy at law would be adequate, and the Company
or its affiliates will be entitled to specifically enforce the terms and
provisions of paragraphs 7, 8 or 9 of this Agreement without the necessity of
proving actual damages or posting any bond or providing prior notice, in
addition to any other remedy to which the Company or its affiliates may be
entitled at law or in equity. In addition, in the event of any breach by you of
any of the provisions of paragraphs 7, 8 or 9 of this Agreement, you shall repay
the Settlement Amount set forth in paragraph 2.

 

11.         Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period. By signing this Agreement, you agree and certify that (i)
you have carefully read and fully understand all of the provisions of this
Agreement, (ii) you understand and agree that you are and have been allowed a
reasonable period of time (up to 21 days) from receipt of this Agreement to
consider the terms hereof before signing it; (ii) you have been encouraged and
you are advised in writing, by this Agreement, to consider the terms of this
Agreement and consult with an attorney of your choice before signing this
Agreement and you have done so, or chosen not to do so of your own accord; and
(iii) you agree to the terms of this Agreement knowingly, voluntarily, and
without intimidation, coercion, or pressure, and intend to be legally bound by
this Agreement.

 

12.         Revocation Period. You may revoke this Agreement within the seven
(7) day period following its execution by you. Any revocation must be submitted,
in writing, to Katie Kezua on kkezua@netelement.com and must state, “I hereby
revoke my acceptance of my Agreement.” If the last day of either revocation
period is a Saturday, Sunday or legal holiday recognized by the State of
Florida, then such revocation period shall not expire until the next following
day which is not a Saturday, Sunday or legal holiday. You acknowledge and agree
that the general release in this Agreement includes a WAIVER OF ALL RIGHTS AND
CLAIMS you may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. §621 et seq.), as amended by the Older Workers’ Benefit Protection Act,
and that this waiver is knowing and voluntary. You further acknowledge that you
have been advised in writing by this Agreement that you have a maximum of seven
(7) days following the execution of this Agreement to revoke this Agreement and
that this Agreement shall not become effective until the revocation period has
expired.

 

13.         Expiration of Offer. The offer contained in this Agreement shall
expire at 5:00 p.m. on the twenty-second (22nd) day after you receive it, not
counting the date of receipt. If the Company has not received a signed original
of this Agreement from you by that time, this offer will be automatically
revoked.

 

14.         Entire Agreement; Modifications. This Agreement constitutes the
entire agreement and understanding between the parties with respect to the
subject matter hereof and all prior negotiations regarding any wages or
compensation are merged into this Agreement. This Agreement may not be modified
except as may be set forth in writing and executed by the parties hereto. The
parties acknowledge that there are no other promises, agreements, condition,
undertakings, warranties, or representation, oral or written, express or
implied, between them other than as set forth herein.

 

Page 5 of 7

 

 

15.         Governing Law and Venue. This Agreement shall be construed, enforced
and interpreted in accordance with the laws of the State of Florida and venue
for any action to enforce or construe the Agreement shall be in Miami-Dade
County, Florida. Should any action be brought regarding the enforceability of
the Agreement, the prevailing party shall be entitled to recover its reasonable
attorney's fees and costs, including any fees and costs of appeal.

 

16.         Enforceability. If one or more paragraph(s) of this Agreement shall
be ruled unenforceable, the Company may elect to enforce the remainder of the
Agreement. This Agreement may be executed in two or more counterparts, each of
which will take effect as an original and all of which shall evidence one and
the same agreement.

 

17.         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating and signing this Agreement in
the presence of a witness. The witness should also date and sign in the spaces
provided for the witness. You should keep a copy of this Agreement for your
records.

 

[Signatures are on next page.]

 

Page 6 of 7

 

NET ELEMENT INTERNATIONAL, INC.

 

By: s/ Dmitry Kozk   Name: Dmitry Kozko   Title: President  

 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I acknowledge and agree that I have read this Settlement,
Separation Agreement and General Release carefully. I understand all of its
terms. In signing this Settlement, Separation Agreement and General Release I
have not relied on any statements or explanations except as specifically set
forth in this Settlement, Separation Agreement and General Release. I have had
adequate time to consider whether to sign this Settlement, Separation Agreement
and General Release and am voluntarily and knowingly releasing my claims against
the Released Parties (as defined in paragraph 3 of this Settlement, Separation
Agreement and General Release) as set forth herein. I intend this Settlement,
Separation Agreement and General Release to be legally binding.

 

Date I received this Separation Agreement and General Release: May 10, 2013.

 

Accepted this 10th day of May, 2013.

 

Employee: /s/ Curtis Wolfe     Curtis Wolfe, individually and on behalf of each
of his affiliates, Lobos Advisors, LLC and its affiliates and Legal Guru, LLC
and its affiliates (other than the Company)  

 

Witness: /s/ Natalia Elparin         (Print Name): Natalia Elparin         Date:
May 10, 2013  

 



Page 7 of 7

